FILED
                             NOT FOR PUBLICATION                            JAN 24 2014

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10090

                Plaintiff - Appellee,            D.C. No. 4:12-cr-01762-RCC-DTF

  v.
                                                 MEMORANDUM*
JOSE ENRIQUEZ-CIBRIAN,

                Defendant - Appellant.


                     Appeal from the United States District Court
                              for the District of Arizona
                      John A. Jarvey, District Judge, Presiding**

                             Submitted January 21, 2014***

Before:         CANBY, SILVERMAN, and PAEZ, Circuit Judges.

       Jose Enriquez-Cibrian appeals from the district court’s judgment and

challenges his guilty-plea conviction and 36-month sentence for reentry after


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The Honorable John A. Jarvey, United States District Judge for the
Southern District of Iowa, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
deportation, in violation of 8 U.S.C. § 1326. Pursuant to Anders v. California, 386
U.S. 738 (1967), Enriquez-Cibrian’s counsel has filed a brief stating that there are

no grounds for relief, along with a motion to withdraw as counsel of record. We

have provided Enriquez-Cibrian the opportunity to file a pro se supplemental brief.

No pro se supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2                                    13-10090